—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendants’ motion for summary judgment dismissing the complaint. Defendants met their initial burden, and “plaintiff failed to raise a triable issue of fact whether defendant [s], as plaintiff’s landlord [s], had actual or constructive notice of the dangerous lead paint condition for a sufficient period of time to have remedied it” (Arnold v Advantage Fed. Credit Union [appeal No. 2], 261 AD2d 939). We reject plaintiff’s contention